DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Limitations recited in claims 1 and 12 in regard to the features of “determining field outlines of a treatment beam based on the second 2D view; the second 2D view is generated based on the acquired time-of treatment digital volume data and is coincident with the first image plane; the first image plane is of the first 2D view of the planning target volume based on initial digital volume data and is perpendicular to a planned treatment beam path", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-11 and 13-20 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:

Lachaine et al., US 2017/0361128 A1. This reference teaches radiation treatment planning procedure that includes using MR projection imaging of the patient to identify the target region. MR projection imaging provides imaging information in manner that more closely correlates with beam-eye-view portal imaging or X-ray techniques. The MR projection image can obtain information along the projection liens to encompass a region of interest 1012.
Spatola et al., US 2016/0175617 A1. This reference teaches proton irradiation treatment planning that comprises an on-screen outline contouring a target volume rendered on a BEV to show the boundary of the target volume.

However, none of the prior arts, individually or combined, teaches the above identified allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793